Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 05/20/2022.
Claims 1-19 have been allowed.
Claims 1, 3, 4 and 5 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
Applicant’s arguments, see pages 8-12, filed 05/20/2022, with respect to the rejection(s) of claims 1-19 being rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), 274 paragraph; have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a plurality of C/V conversion circuits configured to generate a plurality of voltage signals respectively corresponding to a plurality of electrostatic capacitances of the sensor electrodes; an A/D converter configured to convert the voltage signals outputted from the C/V conversion circuits to a plurality of digital values; a processor; a storage which stores a program that is read out and executed by the processor to calculate a plurality of measurement values indicating the electrostatic capacitances of the sensor electrodes, based on the digital values outputted from the A/D converter; and a plurality of phase control circuits connected between the sensor electrodes and the high-frequency oscillator, wherein each of the C/V conversion circuits includes an amplification circuit having an operational amplifier, the high-frequency oscillator is connected to a non-inverting input terminal of the operational amplifier to input the high-frequency signal to the non-inverting input terminal, and is connected to an inverting input terminal of the operational amplifier through a corresponding phase control circuit among the plurality of phase control circuits, and the storage stores a plurality of parameters for setting admittances of the phase control circuits in association with a plurality of temperatures in order to adjust reference points of the voltage signals outputted from the C/V conversion circuits at the respective temperatures, and adjusts the admittances of the phase control circuits using a parameter associated with a temperature detected by the temperature sensor among the plurality of parameters.”
Claims 2-4 are also allowed as they further limit allowed claim 1.
Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 5,
“…a plurality of C/V conversion circuits configured to generate a plurality of voltage signals respectively corresponding to a plurality of electrostatic capacitances of the sensor electrodes; an A/D converter configured to convert the voltage signals outputted from the C/V conversion circuits to a plurality of digital values; a processor; a storage which stores a program that is read out and executed by the processor to calculate a plurality of measurement values indicating the electrostatic capacitances of the sensor electrodes, based on the digital values outputted from the A/D converter; and a plurality of phase control circuits connected between the sensor electrodes and the high-frequency oscillator, wherein each of the C/V conversion circuits includes an amplification circuit having an operational amplifier, and the high-frequency oscillator is connected to a non-inverting input terminal of the operational amplifier to input the high-frequency signal to the non-inverting input terminal, and is connected to an inverting input terminal of the operational amplifier through a corresponding phase control circuit among the plurality of phase control circuits, the method comprising: adjusting admittances of the phase control circuits using a parameter associated with a temperature detected by the temperature sensor, among a plurality of parameters that are pre- stored in association with a plurality of temperatures to set the admittances of the phase control circuits; generating, by the C/V conversion circuits, the voltage signals in a state where the admittances are adjusted; converting, by the A/D converter, the voltage signals outputted from the C/V conversion circuits into the digital values; and calculating the measurement values based on the digital values.”
Claims 6-19 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Hayashi US 2017/0279452 - The oscillator (1) has a first integrated circuit (5) comprising a first digital interface circuit (90). 
Uno US 2019/0326855 - The circuit device (20) has an analog to digital (A/D) conversion circuit (40) that receives a control voltage and generates control voltage data and receives a temperature detection voltage from a temperature sensor (30) and generates temperature detection data.
Fukuzawa US 2016/0211853 - The oscillator comprises a control voltage generator to generate a control voltage between two reference voltages with a digital signal.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 5; therefore claims 1-19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867